Citation Nr: 1013264	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  95-06 952	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low 
back disability, for the purposes of accrued benefits.

2.  Entitlement to a rating higher than 10 percent for a 
gynecological disability, also for the purposes of accrued 
benefits.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran's mother/Appellant's grandmother

ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
April 1976 to July 1976 and from November 1977 to July 1986.  
She died on May [redacted], 1993.  Her mother initially filed the 
claim for accrued benefits on behalf of her son who was a 
minor at the time of her death, and this grandmother has 
pursued the claim on his behalf since that time.  So he is 
listed as the Appellant.  See 38 C.F.R. § 3.1000.

This appeal to the Board of Veterans' Appeals (Board) is 
from a September 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the Appellant's claims for service 
connection for the cause of the Veteran's death and for 
accrued benefits.  

In March 1997, the Veteran's mother/Appellant's grandmother 
testified at a hearing at the RO before a Veterans Law Judge 
(VLJ) of the Board, commonly referred to as a Travel Board 
hearing.

In June 1997, the Board remanded claim for service 
connection for the cause of the Veteran's death for 
additional development of the evidence.  Appellate 
consideration of the accrued benefits issues was deferred 
pending the outcome of VA's protective appeal to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) of the decision in Jones v. Brown, 8 Vet. App. 558 
(1996).  That decision was issued by the Federal Circuit in 
February 1998.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998), cert. denied, 525 U.S. 834 (1998).

In September 2000, the Board again remanded the case for 
still additional development of the evidence and due process 
considerations.  While the case was on remand, in an August 
2003 rating decision, the RO granted service connection for 
the cause of the Veteran's death and awarded an increased 
rating for residuals of excision of a neurofibroma of the 
left leg with peroneal nerve damage, for purposes of accrued 
benefits.  

In April 2005, the Board again remanded the Appellant's 
claims for increased ratings for a low back disability and a 
gynecological disability to RO via the Appeals Management 
Center (AMC) in Washington, DC.

As the VLJ who conducted the March 1997 hearing was no 
longer employed by the Board, the Appellant was entitled to 
an additional hearing.  See 38 U.S.C.A. § 7102 (West 2002); 
38 C.F.R. § 20.707 (2009).  In September 2009, the Veteran's 
mother/Appellant's grandmother testified at a second hearing 
at the RO - this time before the undersigned VLJ.  The 
Appellant was in attendance but did not testify.

The Board sees that the Appellant reached the age of 
majority in August 2007.
The Board also sees the Veteran filed a claim for helpless 
child status for him prior to her death, which was not 
previously processed because he was under 18 years of age.  
As he has now reached 18 years of age, that claim can now be 
processed.  


FINDINGS OF FACT

1.  In September 1991, the Veteran filed claims for 
increased ratings for a low back disability and a 
gynecological disability, and these claims were pending at 
the time of her death. 

2.  The Veteran died on May [redacted], 1993.  She was unmarried at 
the time of her death and she had one child, the Appellant.

3.  The Veteran's mother/Appellant's grandmother on behalf 
the Appellant filed a claim for accrued benefits in July 
1993, two months after the Veteran's death.


CONCLUSIONS OF LAW

1.  The Appellant, as the only child of the unmarried 
Veteran, is entitled to receive accrued benefits.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2009).

2.  The criteria are met for a higher 40 percent rating for 
the Veteran's low back disability, for accrued benefits 
purposes.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Code 5292 (1992).

3.  The criteria also are met for a higher 30 percent rating 
for the Veteran's gynecological disability, for accrued 
benefits purposes.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.116a, Diagnostic Code 7613 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will obtain and assist the claimant in obtaining; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the 
error was outcome determinative.  In Sanders, the Supreme 
Court rejected the lower Federal Circuit's framework (see 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, 
rather than requiring the appellant - as the pleading party, 
to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-
specific application of judgment, based upon examination of 
the record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008), that prejudicial 
deficiencies in the timing or content of a VCAA notice can 
be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 
889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision 
and final Agency adjudication of the claim ... served to 
render any pre-adjudicatory section 5103(a) notice error 
non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See 
also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication 
of his claims, and therefore found the error harmless).
The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate the claim, the medical or lay 
evidence must show a worsening or increase in severity of 
the disability and the effect that such worsening or 
increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 
2008).  Significantly, the Federal Circuit concluded that 
"the notice described in 38 U.S.C. § 5103(a) need not be 
Veteran specific."  Similarly, "while a Veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does 
not require such evidence for proper claim adjudication."  
Thus, the Federal Circuit held, "insofar as the notice 
described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes 
or potential "daily life" evidence, we vacate the 
judgments."  Vazquez, 2009 WL 2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

Additionally, the Court's decision in Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007) held that for Dependency and 
Indemnity Compensation (DIC) benefits, VCAA notice must 
include:  (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service connected.  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Appellant in April 
2005 and May 2008.  These letter informed him of his and 
VA's respective responsibilities in obtaining supporting 
evidence and also complied with Dingess by also apprising 
him of the disability rating and downstream effective date 
elements of his claim.  

A claim for accrued benefits, by its very nature, is a claim 
for past-due and unpaid benefits, so it must be adjudicated 
on the basis of the evidence of record at the relevant time 
in question - the date of the Veteran's death.  And because, 
on the basis of this evidence limited to this time frame, no 
reasonable possibility exists that further notice or 
assistance would aid in substantiating the claim, any 
deficiencies of notice or assistance are moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the duty to notify and assist is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  The Court has held that, in such cases where the 
law is dispositive, the claim must be denied due to a lack 
of legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Nevertheless, VA fulfilled its duty to assist the Appellant 
by obtaining all relevant evidence in support of his claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The RO obtained the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Although the treatment records from the Veteran's 
final hospitalization were requested, that request was 
returned with a negative response.  The summary of treatment 
already included in the claims file states that the Veteran 
presented with chest pain and shortness of breath, was 
initially diagnosed with pneumonia, and then later diagnosed 
and treated for acute myelocytic leukemia to which she 
succumbed two weeks after entering the hospital.  Given the 
description of treatment over the relatively brief 
hospitalization, the Board finds that these records even if 
available most likely would not have included evidence 
pertinent to the severity of either the Veteran's low back 
or gynecological disabilities.  There is no indication of 
any outstanding records pertaining to the Appellant's claim.

Additionally, the AMC has substantially complied with the 
Board's remand directives in further developing the claim.  
See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



II.	Entitlement to Accrued Benefits 

The Veteran filed claims for increased ratings for a low 
back disability and a gynecological disability in September 
1991.  In May 1993, the RO sent the Veteran notice of a 
rating decision denying her claims.  The Veteran died two 
weeks later on May [redacted], 1993.  And shortly after her death, 
the Veteran's mother/Appellant's grandmother on behalf of 
Appellant, the Veteran's then-minor son, filed a claim for 
accrued benefits.  

Benefits to which a beneficiary was entitled at her death, 
based on evidence on file at the date of death or under 
existing ratings or decisions, i.e., accrued benefits, will 
be paid to survivors as provided by law.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In order for a Claimant to be entitled to accrued benefits, 
the Veteran must have had a claim pending at the time of her 
death or else be entitled to them under an existing rating 
or decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1998).

The Federal Circuit Court specified that a claim must have 
been filed by or on behalf of the Veteran prior to her death 
in the specific form prescribed by the Secretary in 
accordance with 38 U.S.C.A. § 5101(a) (West 2005).  Jones, 
136 F.3d at 1299.  Further, a "claim for VA benefits pending 
on the date of death" means a claim filed with VA that had 
not been finally adjudicated by VA on or before the date of 
death.  38 C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 1299.

The Veteran had pending claims at the time of her death for 
increased ratings for a low back disability and a 
gynecological disability. As discussed below, increased 
ratings are warranted for these two conditions.  
Consequently, the Appellant is entitled to accrued benefits 
under § 3.1000(a), as he is the Veteran's only child, the 
Veteran was unmarried at the time of her death, and his 
grandmother filed a claim for accrued benefits on his behalf 
within one year of the Veteran's death.

III.	Increased Rating For a Low Back Disability

When the Veteran filed her claim for an increased rating for 
a low back disability in September 1991, she asserted that 
the condition had worsened since the previous 10 percent 
rating was assigned in July 1986.  The Board finds that 
there is evidence to support a higher 40 percent rating.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when 
assigning a disability rating, 38 C.F.R. § 4.1, where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
the Board must consider the application of staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the Veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare 
up," such as during prolonged use, and assuming these 
factors are not already contemplated in the governing rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, 
a Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation 
of motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  In addition to these types of symptoms, 
other considerations include whether there is swelling, 
deformity or atrophy from disuse.  38 C.F.R. § 4.45.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  
 
The criteria for rating disabilities of the spine were 
amended on two occasions since the Veteran filed her claim 
in September 1991.  As this is a claim for accrued benefits, 
the Board is required to consider her claim in light of the 
standards that were in effect during her lifetime.  

The Veteran's low back disability was initially rated under 
DC 5292 for limitation of motion of the lumbar spine.  
DC 5292 provided for a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (1992). 
The words "slight," "moderate," and "severe" are not defined 
in the Rating Schedule.  However, the Rating Schedule 
provides some guidance by listing normal ranges of motion of 
the thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of 
lateral flexion, and 30 degrees of rotation.  See 38 C.F.R. 
§ 4.71a, Plate V.  68 Fed. Reg. 51,458 (Aug. 27, 2003).

At the time the Veteran filed her claim, spine disabilities 
could also be rated under DC 5293 for intervertebral disc 
syndrome (IVDS, i.e., disc disease), and DC 5295 for 
lumbosacral strain.  DC 5293 provided for a 10 percent 
rating for recurring attacks of mild IVDS; a 20 percent 
rating for recurring attacks of moderate IVDS; and a 40 
percent rating for recurring attacks of severe IVDS with 
intermittent relief.  A 60 percent rating required 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (1992).

DC 5295 provided for a 10 percent rating for lumbosacral 
strain with characteristic pain on motion. A 20 percent 
rating was assigned for lumbosacral strain with muscle spasm 
on extreme forward bending, with unilateral loss of lateral 
spine motion in a standing position. A 40 percent rating 
required severe lumbosacral strain that included listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of 
joint spaces, or with some of these characteristics with 
abnormal mobility on forced motion.

At the November 1992 VA examination, the examiner diagnosed 
chronic low back pain with moderate to severe range of 
motion deficits. The Veteran had forward flexion to 68 
degrees, extension to 35 degrees, lateral flexion to 28 
degrees on the left and 34 degrees on the right, lateral 
rotation of 32 degrees on the left and 40 degrees on the 
right.  There was objective evidence of pain on range of 
motion and tenderness to palpation.  The examiner did not 
detect any atrophy or muscle spasm.  The examiner did not 
attribute the neurological deficits in the Veteran's left 
leg to her low back condition but instead to residuals of 
excision of a neurofibroma, which was separately service-
connected and rated .

In the Veteran's September 1991 letter, she reported that 
she had difficulty bending, stooping, standing, walking, 
sitting or lying down due to her back pain.

Applying the criteria to the facts of the case, the November 
1992 VA examination indicated moderate to severe limitation 
of motion, so this condition would be properly rated as 20 
percent disabling under the former DC 5292.  The Veteran had 
range of motion in all directions, albeit less than full 
range of motion.  See 38 C.F.R. § 4.71a, Plate V.  The 
Veteran did not have muscle spasms or radiation of pain into 
the lower extremities.

However due to the Veteran's complaints of pain, the Board 
finds that an even higher 40 percent rating is warranted 
based on functional loss due to pain, weakness, 
fatigability, or incoordination of the lumbar spine.  See 38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 204-08 (1995).  The Veteran complained of severe low 
back pain in her September 1991 letter and the examiner 
noted pain on all range of motion exercises and palpation of 
the lumbar spine at the November 1992 VA examination.

The Board does not find that the Veteran would have been 
entitled to a rating higher than 40 percent under DC 5295 or 
DC 5293 because the maximum rating under DC 5295 is 40 
percent and DC 5293 requires findings of sciatic neuropathy 
to support a 60 percent rating, which the November 1992 VA 
examination did not find.  

Therefore, a higher 40 percent rating is warranted for the 
Veteran's low back disability for accrued benefits purposes.
 
IV.	Increased Rating For a Gynecological Disability

The predominant feature of the Veteran's gynecological 
disability seemed to be endometriosis.  Unfortunately, a 
separate diagnostic code for endometriosis was not 
established until 1995.  Based on the diagnostic codes 
available in 1993, endometriosis could be rated as analogous 
to DC 7622 for displacement of the uterus or DC 7613 for 
metritis.  38 C.F.R. § 4.116a, DC 7622, 7613 (1992).

DC 7622 allowed for a noncompensable rating for displacement 
of the uterus resulting in slight symptoms; a 10 percent 
rating for displacement of the uterus resulting in moderate 
symptoms such as adhesions and irregular menstruation; and a 
30 percent rating for displacement of the uterus that is 
marked and results in frequent or continuous menstrual 
disturbances.

DC 7613 allowed for a noncompensable evaluation for mild 
metritis; a 10 percent rating for moderate metritis; and a 
30 percent rating for severe metritis as demonstrated by 
chronic residuals of infections.

A November 1992 VA examination indicates that the Veteran 
had been treated with antibiotics at least three times in 
the last year for recurrent uterine, cervical and vaginal 
infections.  The examiner noted that the Veteran's physician 
had recommended removal of her uterus due to recurrent 
endometriosis, and that she had been scheduled for the 
procedure in April 1992 but was unable to undergo the 
procedure at that time due to childcare issues.  The 
examiner diagnosed severe pelvic inflammatory disease, 
status post laparoscopy for Guilliams suspension and lysis 
of adhesions as residuals of recurrent endometriosis, 
pending uterine removal.

In her September 1991 letter, the Veteran indicated that 
during delivery of her son in August 1989, it was discovered 
that her uterus and adhered to her stomach.  This presented 
a serious impediment to the delivery of her son and he was 
consequently born with severe brain damage.  The Veteran 
indicated that she had severe pelvic pain both before and 
after her pregnancy.   

Although the Veteran's gynecological disability was rated 
under DC 7622, the Board finds that this disability would be 
more appropriately rated under DC 7613.  See 38 C.F.R. 
§ 4.116a, DC 7613; see also Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  Applying the 
criteria to the facts of the case, the Veteran's condition 
clearly was severe enough to warrant the higher 30 percent 
rating under DC 7613 as she had recurrent uterine 
infections, adhesions, and significant scarring.
  
As a point of comparison, the later established DC 7629 for 
endometriosis provides that endometriosis is to be evaluated 
as 10 percent disabling where there is pelvic pain or heavy 
or irregular bleeding, requiring continuous treatment for 
control.  A 30 percent rating is warranted when there is 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment.  A 50 percent rating is warranted when there are 
lesions involving bowel or bladder confirmed by laparoscopy, 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment, and bowel or bladder symptoms.  See 38 C.F.R. § 
4.116, DC 7629 (1995).  Under this code, the Veteran would 
have been entitled to a 50 percent rating. 

Unfortunately, the claim is limited to the criteria in 
effect during the Veteran's lifetime and thus she can be 
granted the higher 50 percent rating under the later 
established DC 7629.  However, the Board finds that there is 
clearly enough evidence to support the higher 30 percent 
rating under DC 7613.

Therefore, a higher 30 percent rating is warranted for the 
Veteran's gynecological disorder for accrued benefits 
purposes.


ORDER

A higher 20 percent rating is granted for the Veteran's low 
back disability for accrued benefits purposes.

A higher 30 percent rating also is granted for the Veteran's 
gynecological disability for accrued benefits purposes.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


